Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment


1.	Examiner withdraws the previous rejection to further prosecute the claimed
invention. This action is in response to the amendment filed November 13, 2020. Claims 1-8, 12-13 and 16-17 were amended, rendering claims 1-19 are pending, with claims 11, 14-15 and 18-19 withdrawn as a non-elected invention.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement


3.	The references disclosed within the information disclosure statement (IDS) submitted on November 12, 2020, have been considered and initialed by the Examiner. 


Claim Rejections – 35 USC § 102(a)(1)

4.	Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanyu (JP 2014-172336 A machine translation). 
	Hanyu discloses a resin powder applied to a sheet like fiber substrate (abstract) where the dry powder coating method to adhere the powder to a fiber base material includes heating and melting (paragraph 3). Hanyu discloses the fiber substrate can be made of carbon fibers (plurality of fibers, paragraphs 22 and 30).  Hanyu does not disclose the resin powder penetrates the inside of the fiber substrate, as in claim 6.


Claim Rejections – 35 USC § 103(a)


5.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanyu (JP 2014-172336 A machine translation). 
	Hanyu is taken as above.  Hanyu discloses a resin powder applied to a sheet like fiber substrate (abstract). In claim 16, the phrase, “attachment of the resin powder is electrostatic adhesion” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a fiber reinforced resin attached to a fiber substrate.  The reference suggests such a product because Hanyu discloses a resin powder applied to a sheet like fiber substrate (abstract).

Allowable Claims 

6.	 Claims 1-5, 7-10, 12-13 and 17 are allowable.  The prior art of record does not teach or suggest the recited fiber-reinforced resin intermediate material further including the fiber-reinforced resin intermediate material having an uneven outer shape such that distal radial ends protrude at different heights and include open void spaces where the resin powder is not adhered to the reinforcing fiber substrate.
The prior art of record does not teach or suggest the recited fiber-reinforced resin intermediate material further including the fiber-reinforced resin intermediate material including open void spaces where the resin powder is not adhered to the reinforcing fiber substrate and where the minimum radius of curvature of the fiber reinforced resin intermediate material is within 20 times as large as the thickness thereof.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Response to Arguments

7.	Applicant’s arguments of the rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Hanyu (JP 2014-172336 A machine translation) has been considered; and while claims 1 and 5 have been withdrawn from the rejection, claim 6 has been maintained as Hanyu discloses a resin powder applied to a sheet like fiber substrate (abstract) where the dry powder coating method to adhere the powder to a fiber base material includes heating and melting (paragraph 3). Hanyu discloses the fiber substrate 
	Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Hanyu (JP 2014-172336 A machine translation) has been considered; and while claims 2-4, 7-10, 12, 13 and 17 have been withdrawn from the rejection, claim 16 has been maintained as the phrase, “attachment of the resin powder is electrostatic adhesion” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a fiber reinforced resin attached to a fiber substrate.  The reference suggests such a product because Hanyu discloses a resin powder applied to a sheet like fiber substrate (abstract).

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781